DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 Claims 7-8 and 10-13 are pending. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Ijaz et al. (US 2020/0280985 A1) in view of Xiong et al. (US 2020/0128588 A1).
Regarding claim 7:
Ijaz discloses a terminal (Fig. 2, 3; Fig. 6, 3) comprising: 
a receiver (Fig. 2, 31) that receives a contention resolution message in a random access procedure (Fig. 6, “Msg4”); and a processor (Fig. 2, 37) that controls to transmit a Hybrid Automatic Repeat reQuest-Acknowledge (HARQ-ACK) in response to the contention resolution message by using a PUCCH in an initial active Uplink Bandwidth Part (UL BWP). (Fig. 6, “HARQ feedback for Msg4 (sent via allocated PUCCH resource)”; Para. [0032], “a PUCCH resource within a given BWP”; Para. [0053], “PUCCH resources configured for HARQ-ACK feedback (for Msg4)”).
Ijaz does not disclose wherein the processer determines a Physical Resource Block (PRB) index of the PUCCH in a first hop and a PRB index of the PUCCH in a second hop, based on a size of the initial active UL BWP.
 Xiong teaches determining a PRB index in a first hop and a PRB index in a second hop of a channel based on a size of the initial active UL BWP (Para. [0227]-[0240], Fig. 7-15, frequency-domain positions of PRACHs in the initial active UL BWP, each PRACH corresponds to a hop).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ijaz based on the teaching by Xiong to include the feature that the processer determines a Physical Resource Block (PRB) index of the PUCCH in a first hop and a PRB index of the PUCCH in a second hop, based on a size of the initial active UL BWP, in order to optimize spectrum utilization in an UL BWP.
Regarding claim 8:
Ijaz does not disclose wherein the control section assumes that a pair of a the PRB index in the first hop and the PRB index in the second hop is defined differently for each PUCCH format.
Xiong further teaches assuming that a pair of a the PRB index in the first hop and the PRB index in the second hop is defined differently for each PUCCH format (different formats of PRACHs are defined as shown in Fig. 7-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ijaz based on the teaching by Xiong to include the feature wherein the control section assumes that a pair of a the PRB index in the first hop and the PRB index in the second hop is defined differently for each PUCCH format, in order to optimize spectrum utilization in an UL BWP.
Regarding claim 10:
Ijaz does not disclose wherein the control section determines the PRB index in the first hop and the PRB index in the second hop, based on a value that is selected from one or more candidate values based on a field value in broadcast information.
Xiong further teaches determining the PRB index in the first hop and the PRB index in the second hop, based on a value that is selected from one or more candidate values based on a field value in broadcast information (the value of X and Y in Fig. 7-15, [0229]-[0240]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ijaz based on the teaching by Xiong to include the feature the control section determines the PRB index in the first hop and the PRB index in the second hop, based on a value that is selected from one or more candidate values based on a field value in broadcast information, in order to optimize spectrum utilization in an UL BWP.
Regarding claim 11:
See rejection of claim 7. Claim 11 contains claim features similar to those recited by claim 7. The same cited portions of the prior art and rationales set forth in claim 7 also apply.
Regarding claim 12:
Ijaz discloses a base station (Fig. 3, 5; Fig. 6, 5) comprising: a transmitter (Fig. 3, 51) that transmits a contention resolution message in a random access procedure (Fig. 6, “Msg4”); and a processor (Fig. 57) that controls to receive a Hybrid Automatic Repeat reQuest-Acknowledge (HARQ-ACK) in response to the contention resolution message by using a PUCCH in an initial active Uplink Bandwidth Part (UL BWP) (Fig. 6, “HARQ feedback for Msg4 (sent via allocated PUCCH resource)”; Para. [0032], “a PUCCH resource within a given BWP”; Para. [0053], “PUCCH resources configured for HARQ-ACK feedback (for Msg4)”).
Ijaz does not disclose wherein the processer determines a Physical Resource Block (PRB) index of the PUCCH in a first hop and a PRB index of the PUCCH in a second hop, based on a size of the initial active UL BWP.
 Xiong teaches determining a PRB index in a first hop and a PRB index in a second hop of a channel based on a size of the initial active UL BWP (Para. [0227]-[0240], Fig. 7-15, frequency-domain positions of PRACHs in the initial active UL BWP, each PRACH corresponds to a hop).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ijaz based on the teaching by Xiong to include the feature that the processer determines a Physical Resource Block (PRB) index of the PUCCH in a first hop and a PRB index of the PUCCH in a second hop, based on a size of the initial active UL BWP, in order to optimize spectrum utilization in an UL BWP.
Regarding claim 13:
Ijaz discloses a radio communication system comprising a base station and a terminal, wherein the base station comprises: a transmitter that transmits a contention resolution message in a random access procedure; and a first processor that controls to receive a Hybrid Automatic Repeat request-Acknowledge (HARQ-ACK) in response to the contention resolution message by using a PUCCH in an initial active Uplink Bandwidth Part (UL BWP), and the terminal comprises: a receiver that receives the contention resolution message in the random access procedure; and a second processor that controls to transmit the HARQ-ACK in response to the contention resolution message by using the PUCCH in the initial active UL BWP. (Similar claim limitations to those of claims 7 and 12. Same rejections apply.)
Ijaz does not disclose wherein the second processer determines a Physical Resource Block (PRB) index of the PUCCH in a first hop and a PRB index of the PUCCH in a second hop, based on a size of the initial active UL BWP.
 Xiong teaches determining a PRB index in a first hop and a PRB index in a second hop of a channel based on a size of the initial active UL BWP (Para. [0227]-[0240], Fig. 7-15, frequency-domain positions of PRACHs in the initial active UL BWP, each PRACH corresponds to a hop).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ijaz based on the teaching by Xiong to include the feature that the second  processer determines a Physical Resource Block (PRB) index of the PUCCH in a first hop and a PRB index of the PUCCH in a second hop, based on a size of the initial active UL BWP, in order to optimize spectrum utilization in an UL BWP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465